MILLIGAN, J.
dissenting
The unusual situation in which the trial court found the state of the trial at the time of revelation of the payment to McCreary placed the judge and parties in a classic "catch-22" situation.
Clearly, the court acted within its discretion in consolidating the trials of these two defendants in the first instance
Equally clear is the conclusion that the evidence of payment to McCreary (tardily discovered) would have required separate trials if timely discovered.
Counsel for McCreary obviously knew the court was in this bind and refused to request a mistrial.
It is reasonable speculation that if the court had not declared a mistrial and the defendant were found guilty, he would be here ultimately claiming the trial court erred in not, sua sponte, granting a mistrial.
Adding to the dilemma is the passive activity of defendant Parkinson. He, unlike McCreary, neither requested an acquittal, mistrial, nor continuance
I would conclude that the sua sponte declaration of mistrial (1) was not instigated by prosecutorial misconduct "designed to provoke a mistrial," and (2) upon the peculiar facts and circumstances of this case was not an abuse of discretion. State v. Glover (1988), 35 Ohio St.3d 18, _ N.E.2d _
A trial judge is impelled by the decisions of the Supreme Court to protect defendants from process, procedure, practice to his prejudice by the prosecutor; the court, and his own attorney. Here, the trial judge must be given enlarged discretion to grant a mistrial where there is a joint trial and the evidence has different impact upon different defendants. In order to prevent the prejudice McCreary and Parkinson anticipate by the admission of the evidence of payment, I would specifically order as a condition of affirmance of the trial court'smistrialjudgment, that any and all reference to that evidence be excluded upon the retrial of both and either of the defendants. Under those circumstance^ I would leave to the trial judge the discretion as to whether to try McCreary and Parkinson in a joint jury trial.